                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA


UNITED STATES OF AMERICA                           )
                                                   )      Case No. 1:19-cr-62-HSM-SKL-2
v.                                                 )
                                                   )
ELENISSI GUTIERREZ                                 )

                                         ORDER

         Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

 Court: (1) grant Defendant’s motion to withdraw her not guilty plea to Count One and Count

 Two of the two-count Superseding Indictment; (2) accept Defendant’s plea of guilty to Count

 One and Count Two of the Superseding Indictment; (3) adjudicate Defendant guilty of the

 charges set forth in Count One and Count Two of the Superseding Indictment; (4) defer a

 decision on whether to accept the plea agreement until sentencing; and (5) Defendant will

 remain on bond under appropriate conditions of release until sentencing in this matter [Doc.

 81].   Neither party filed a timely objection to the report and recommendation.       After

 reviewing the record, the Court agrees with the magistrate judge’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

 report and recommendation [Doc. 81] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

 follows:

        (1)   Defendant’s motion to withdraw her not guilty plea to Count One and Count Two

              of the Superseding Indictment is GRANTED;

        (2)   Defendant’s plea of guilty to Count One and Count Two of the Superseding

              Indictment is ACCEPTED;

        (3)   Defendant is hereby ADJUDGED guilty of the charges set forth in Count One and

              Count Two of the Superseding Indictment;
 (4)     A decision on whether to accept the plea agreement is DEFERRED until

         sentencing; and

 (5)     Defendant SHALL REMAIN on bond under appropriate conditions of release

         until sentencing in this matter which is scheduled to take place on March 13,

         2020 at 2:00 p.m. [EASTERN] before a District Judge.

SO ORDERED.

ENTER:

                                            /s/ Harry S. Mattice, Jr. __
                                           HARRY S. MATTICE, JR.
                                       UNITED STATES DISTRICT JUDGE




                                       2
